                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

DARRELL INGRAM                                    §

VS.                                               §      CIVIL ACTION NO. 9:17-CV-32

MELANIE ALVARADO                                  §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Darrell Ingram, a prisoner confined at the Eastham Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983.

       The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The Magistrate Judge recommends dismissing the action pursuant to 28 U.S.C. § 1915(e)

as frivolous and for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the Magistrate

Judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). Plaintiff has not shown that defendant Alvarado was

deliberately indifferent to his serious medical needs. Farmer v. Brennan, 511 U.S. 825, 832 (1994).

Therefore, the objections lack merit.
                                            ORDER

       Accordingly, plaintiff’s objections (document no. 58) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 50) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation.

           So ORDERED and SIGNED January 31, 2019.




                                                    ____________________________
                                                     Ron Clark, Senior District Judge




                                               2
